 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDHi-WayBillboards,Inc.,MattesonSouthwest Com-panyandSign and Pictorial PaintersLocal UnionNo. 550andHouston Sign Manufacturers Associa-tion,Party tothe Contract.Cases 23-CA-3710 and23-CA-3711June 17, 1971DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND KENNEDYOn January 13, 1971, Trial Examiner William J.Brown issued his Decision in the above-entitled con-solidated proceeding, finding that Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after,Respondents and the General Counsel filed ex-ceptions to the Trial Examiner's Decision and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.2The Union and the Association had a 17-year historyof collective bargaining prior to May 1970. The latestagreement covering Respondents was executed in July1967 and was effective until July 20, 1970.3 In the past,not all members of the Association have delegated au-thority to the Association to bargain on their behalf.Thus, although Association member Matteson wasrepresented by the Association in the 1967 negotia-tions,member Hi-Way was not. Nevertheless, Hi-Waybecame a party to the 1967 agreement.The Trial Examiner found that Matteson violated Section 8(a)(1) and(5) of the Act by advising employees that it would not contract with theUmon. We find, however, that by advising employees that it would notcontract with the Union Matteson violated Section 8(a)(1) only.2The findings and conclusions are based, in part, upon credibility deter-minations of the Trial Examiner, to which Respondents have exceptedAfter a careful review of the record, we conclude that the Trial Examiner'scredibility findings are not contrary to a clear preponderance of all therelevant evidence.Accordingly, we find no basis for disturbing thosefindings.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F.2d362 (CA. 3).'All dates are 1970 unless otherwise indicated.On May 18, 1970, Hearn, an official of both Matte-son and the Association, agreed, with the Union tonegotiate a new agreement on behalf of Associationmembers. Participating in the Association's bargainingwas Association official Loper who was also an officialof Hi-Way. These two officials at no time advised theUnions that they were not representing their respectiveemployer-members, Respondents herein, as part of theAssociation unit.This committee met with Joe Fatta, business repre-sentative of the Union, on approximately 12 occasionsbetween May 25 and July 23. Although agreement hadbeen reached on many issues in prior meetings, negotia-tions broke off following the July 23 meeting becauseof the inability of the parties to come to terms on wagesand on the issue of making the agreement, whenreached, retroactive to the date of the expired agree-ment. Pursuant to a union meeting the evening of July23, employees thereafter struck members of the As-sociation, including Hi-Way and Matteson.Hearn and Loper then asked Fatta to meet with themon July 25. The Trial Examiner, crediting Fatta's tes-timony, found that, during this meeting, Hearn andLoper acknowledged that they felt the Association was"weak-kneed" and would reach an accord with theUnion, and asserted that their employers (Hi-Way andMatteson) were not going to go along with it. Follow-ing these remarks, Hearn and Loper handed Fatta let-ters from their respective companies.Hi-Way's letter stated:This is to inform you that as Local 550 Sign andPictoral [sic] Painters [the Union] and the Hous-ton Sign Manufacturers Assn. has reached an im-passe concerning labor contracts, Hi-Way Bill-boards, Inc. has resigned from the Houston SignManufacturers Assn. and desires to negotiate withLocal 550 on an individual basis. The HoustonSignManufacturers Assn. does no longer repre-sent Hi-Way Billboards, Inc. in any manner. Onlyofficers of Hi-Way Billboards, Inc. are authorizedto negotiate with Local 550.Hi-Way Billboards, Inc. will honor the last offermade by the Houston Sign Manufacturers Assn. tothe Local 550 as of July 23, 1970. If this offer isunsatisfactory with Local 550, then Hi-Way Bill-boards, Inc. will meet with representatives of theLocal 550 at any reasonable place or time to fur-ther negotiate upon the basis of the last offer madeat the July 23 impasse.Matteson's letter to the Union was substantially thesame as that of Hi-Way set out above. Fatta informedHearn and Loper that this action was untimely andrefused the request to bargain individually.After Hearn and Loper had withdrawn Respondentsfrom the Association, a new Association bargainingcommittee was formed, four more bargaining sessions191 NLRB No. 37 HI-WAY BILLBOARDS, INC.245were held, and an agreement was reached on August 3.On August 4, members of the Union met and agreed toend the strike except as against Hi-Way and Mattesonbecause they refused to go along with the agreement.The Trial Examiner, upon these facts, concludedthatHi-Way's and Matteson's withdrawal from as-sociation-wide bargaining was untimely, and that byrefusing to sign the agreement reached between theUnion and the Association they violatedSection 8(a)(1)and (5) of the Act.Respondents contend that, inasmuch as the busi-nessesof members of the Association and the percent-age of their employee complement represented by theUnion differed, the association-wide unit was not ap-propriate for purposes of collective bargaining. It iswell settled, however, that a multiemployer unit is ap-propriate when there has been bargaining in that unitfor a substantial period of time, particularly wherethere has been a uniform adoption of the agreementsresulting therefrom.4 Thus, we find that the history ofcollective bargaining between the Union and the As-sociation in this case is controlling, and that the as-sociation-wide unit is an appropriate unit for purposesof collective bargaining.Hi-Way argues that it was not a member of the As-sociation when bargaining started in 1970, and relies onthe fact that, prior to the 1967 negotiations, it withdrewauthority from the Association to bargain on its behalfand told the Union that only officials of Hi-Way couldrepresent it in any future negotiations. We find it signfi-cant, however, that on July 25, 1970, Hi-Way spokes-man Loper told Fatta the Association was "weak-kneed' and would come to terms with the Union, andHi-Way was not going to go along; and he thereupongave Fatta a letter announcing Hi-Way's intention towithdraw from the negotiations then in progressandstating that the Associationno longer represented it inany manner.Hi-Way also stated that it would stand bythe Association's July 23 offer and would negotiatewith the Union individually if this offer was not satis-factory.Considering Hi-Way's letter in its entirety, and inlight of Loper's remarks which preceded his delivery ofthe letter to Fatta, we can only interpret these eventsas constituting an admission on Hi-Way's part that ithad been participating in the Association's negotiationsup until that time. We view Hi-Way's declaration thatthe Associationno longerrepresented it to be an ac-knowledgement that Hi-Way had theretofore been par-ticipating in the negotiations as part of the association-wide group rather than as an individual. We do notbelieve that Hi-Way's withholding of bargaining au-thority from the Association in prior years precludes itfrom changing its mind and granting such authority inthe instant negotiations. Hi-Way, by its own actions,demonstrated that it was joining the association-widebargaining unit in 1970, but then belatedly decided to"go it alone" after the negotiations took a turn not toits likingsRespondents contend that an impasse in negotiationswas reached on July 23 and, relying uponTulsa SheetMetal Works, Inc.,149 NLRB 1487, enfd. 367 F.2d 55(C.A. 10, 1966), assert that this impasse justified theirresignation from the Association on July 25. We find,however, as urged by the General Counsel and as wasthe case inTulsa Sheet Metal Works, supra,that therewas no final impasse. On the contrary, at no time werethe parties so far apart that there was no hope of recon-ciling differences, as Hearn and Loper, in effect, ac-knowledged when they told Fatta that they thought theAssociation would accede to the Union's demands aftertheir withdrawal.Moreover, when Hearn and Loperterminated their bargaining capacity on behalf of theAssociation on July 25 the disagreements they helpedto create were promptly resolved and a contract wasagreed upon shortly thereafter.Respondents also contend that the Union enteredinto individual negotiations with various members ofthe Association following the strike and, relying upondictum inPacific Coast Association of Pulp & PaperManufacturers,163 NLRB 892, 896, assert that thisaction confirmed Respondents' right to withdraw fromthe Association. Such reliance is misplaced. In thatcase,the uniontimelywithdrew from multiemployerbargaining as to a few members of the association, butthe remaining employers continued to bargain as agroup. The Board held that if any or all the remainingemployers had believed that multiemployerbargainingwas no longer desirable, they could have withdrawnfrom the unit rather than continue bargaining as agroup. We did not state there, but it is implicit, that anyemployer wishing to withdraw must do so in a timelymanner. However, as we have found,supra,Hi-Wayand Matteson started bargaining with the group in1970.Furthermore, the Union in the instant case acceptedthe ostensible withdrawal of two other members of theAssociation, but only upon their agreeing to be boundby any contract reached between the Union and theAssociation. This, we find, is in effect no withdrawal atall. In addition, Respondents did not learn of the iden-tity of these members until after they (Respondents)had themselves withdrawn.Finally,Respondents contend that the Union ac-quiesced in their withdrawal by entering into individualnegotiations with them. Thus, on or about August 7,Krist Gradis, et al,121 NLRB 601, 609CfAnderson Lithograph Company, Inc.,124 NLRB 920, enfdsubnom N.L.A.B. v. JeffriesBanknoteCompany,281 F.2d 893 (C A 9, 1960). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDHearn gave Fatta a proposed collective-bargainingagreement betweenMatteson and the Union. Ataround the same time, Loper gave Fatta a similarproposed agreement by Hi-Way. Fatta agreed to lookthese documents over, apparently found them differentfrom the Association agreement, and pronounced themunacceptable.We find that the mere fact that Fattatook the proposals offered him by Respondents andagreed to study them did not constitute individual bar-gaining.Respondents also argue that Fatta's actions in dis-cussing with them the agreement already reached be-tween the Union and Association constituted in-dividual bargaining. We find, however, that by agreeingto submit to Hi-Way and Matteson a "letter of intent"outlining its interpretation of certain provisions in theAssociation contract, the Union did not engage in in-dividual bargaining, but, rather, was attempting to per-suade Respondents to fulfill their legal obligations andsign the Association agreement.The complaint alleged that the strike was convertedto an unfair labor practice strike as to Respondents onAugust 5. The Trial Examiner made no finding in hisDecision regarding this allegation. Inasmuch as thestrike ended as to all other members of the Associationon August 5, and as the only apparent reason em-ployees of Hi-Way and Matteson remained on strikethereafter was the unfair labor practice of Respondentsin refusing to sign the Association agreement, we findthat this strike was converted to an unfair labor prac-tice strike on August 5.Accordingly, in light of all the foregoing circum-stances, we find that by their refusal to adopt the agree-ment reached between the Union and the Association,Respondents Hi-Way and Matteson violated Section8(a)(1) and (5) of the Act. We find that RespondentMatteson also violated Section 8(a)(1) and (5) of theAct by attempting to bargain individually with its em-ployees, and violated Section 8(a)(1) of the Act-by-ad-vising an employee that it would not contract with theUnion. In addition, we find the strike herein was con-verted to an unfair labor practice strike as to Respond-entson August 5.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner,as modifiedbelow, and hereby or-ders that Respondents Hi-Way and Matteson, theirofficers, agents, successors, and assigns,shall take theaction set forth in the Trial Examiner's recommendedOrder, as so modified:1. Substitute the following for paragraph 1(a), deleteparagraph 1(b), and reletter paragraphs 1(c) and (d) ofthe recommended Order:"(a) Refusing to sign and to implement the 1970-1973 contract between Houston Sign ManufacturersAssociation and Sign and Pictorial Painters LocalUnion No. 550, with respect to their employees in thefollowing bargaining unit:All journeymen sign painters, designers, sketch-men, journeymen sign hangers, sign painter help-ers, sign hanger helpers, beginning sign hangerhelpers, spraymen and plastic workers and/or fab-ricators."2. Substitute the following for paragraph 2(a) of therecommended Order:"(a) Forthwith sign and implement the 1970-1973contract between said Association and Union, insofaras it applies to employees of Respondents in the above-described unit, and give retroactive effect thereto fromits effective date in 1970."3. Substitute the following for paragraph 2(b) of therecommended Order:"(b) Upon application, offer all unfair labor practicestrikers reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or otherrights and privileges, dismissing, if necessary, any em-ployees hired since August 5, 1970."4. Substitute the attached notices for the Trial Ex-aminer's notices.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Sign andPictorial Painters Local Union No. 550 by failingto sign and implement the 1970 agreement be-tween the Union and Houston Sign ManufacturersAssociation, nor in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights under the National LaborRelations Act, as amended.WE WILL forthwithsign and implement the1970-1973 agreement between Houston SignManufacturers Association and the above-namedUnion, and will give retroactive effect to the termsand conditions of said agreement from its effectivedate in 1970.WE WILL, upon application, offer to all unfairlabor practice strikers reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi- HI-WAY BILLBOARDS, INC.247leges,dismissing,if necessary,any employeeshired sinceAugust 5, 1970.HI-WAY BILLBOARDS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Dallas-Brazos Building, Fourth Floor, 1125Brazos Street, Houston, Texas 77002, Telephone 713-226-4296.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT advise employees that we willnot bargain with Sign and Pictorial Painters LocalUnion No. 550 nor will we attempt to bargaindirectly with employees.WE WILL NOT refuse to bargain with the saidUnion by failing to sign and implement the 1970agreement between the Union and Houston SignManufacturers Association, nor in any like orrelated manner interfere with, restrain, or coerceemployees in the exercise of their rights under theNational Labor Relations Act, as amended.WE WILL forthwith sign and implement the1970-1973 agreement between Houston SignManufacturers Association and the above-namedUnion, and will give retroactive effect to the termsand conditions of said agreement from its effectivedate in 1970.WE WILL, upon application, offer to all unfairlabor practice strikers reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges,dismissing, if necessary, any employeeshired since August 5, 1970.MATTESON SOUTHWESTCOMPANY(Employer)DatedBy(Representative)(Title)Thisis an officialnotice andmust notbe defaced byanyone.Thisnotice must remain postedfor 60 consecutivedays from the date ofposting andmust not be altered,defaced, or covered by any other material.Any questionsconcerningthis noticeor compliancewith its provisions may be directed to theBoard'sOffice,Dallas-Brazos Building,Fourth Floor, 1125Brazos Street,Houston,Texas 77002, Telephone 713-226-4296.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceeding un-der Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the Act, came on to beheard at Houston, Texas, on October 15 and 16, 1970' Theoriginal charges of unfair labor practices were filed on July27 by the above-indicated Charging Party, hereinafter some-times referred to as the "Union," and the complaints hereinissued on September 17 by the General Counsel of the Na-tional Labor Relations Board acting through the Board'sRegional Director for Region 23. They alleged, and the dulyfiled answers of Respondents have denied, the commission ofunfair labor practices defined in Section 8(a)(5) and (1) of theAct. By order issued September 17 the cases were con-solidated for hearing.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of the hearingbriefs were received from the General Counsel and the Re-spondent Companies and have been fully considered. On theentire record herein and on the basis of my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANIESThe pleadings and evidence establish and I find that Re-spondent Hi-Way Billboards, Inc., hereinafter sometimes re-ferred to as Hi-Way, is a corporation organized under thelaws of the State of Texas with its principal place of businessin Pasadena, Texas. It is engaged in the manufacture, sale,and erection of billboards, signs, and other advertising dis-plays. It also appears from the pleadings and evidence thatRespondentMatteson Southwest Company, hereinaftersometimes referred to as Matteson Southwest, is a corpora-tion organized under the laws of the State of Texas with itsprincipal place of business in Houston, Texas, where it isengaged in the manufacture, sale, and erection of billboards,signs,andother advertising displays. During the 12-monthperiod preceding issuance of the complaints herein Hi-Wayand Matteson Southwest each manufactured, sold, and dis-tributed from their locations above-mentioned productsvalued in excess of $50,000 and shipped directly to customerslocated outside the State of Texas. I find, as the Companiesconcede, that each is an employer engaged in commerce'Dates hereinafter relate to the calendar year 1970 unless otherwiseindicated 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the purview of Sections2(6) and (7) of the Act andthatassertion of Board jurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish that the Union is alabor organization within the purview of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Introduction to the IssuesAccording to the testimony of Joe A. Fatta, business repre-sentative and financial secretary of the Union, which tes-timony I credit, the Union has had a 17-year history of collec-tivebargainingwith the Houston Sign ManufacturersAssociation,' an association which has apparently bargainedin prior years for some but not all of its member-employersduring the 17 years preceding the events material herein. Atvarious times certain nonmembers of the Association haveadopted the agreement negotiated between the Union and theAssociation. The most recent agreement between the parties,i.e., the Union, the Association, and Hi-Way and MattesonSouthwest, was signed and effective July 26, 1967, to be ineffect until July 20, 1970. Both Hi-Way and Matteson South-west were parties to the 1967-1970 agreement.By letter of May 8, Fatta notified the Association of theUnion's desire to negotiate changes in the existing agreement.Robert Hearn, vice president of Matteson Southwest andChairman of the Association's bargaining committee, reliedon May 18 for the Association, expressing the Association'sdesire to negotiate a new agreement more closely attuned toa manufacturing, as distinguished from a construction-typeagreement, and stating that the Association would negotiateon behalf of its members. Thereafter some 16 bargainingsessions were held, commencing on May 25 and ultimatelyterminated in a new agreement dated August 24 (effective asof July 20) between the Union, the Association, and 11 em-ployers not including Hi-Way or Matteson Southwest. It isthe contention of the General Counsel that the failure of theRespondents to accept and be bound by the August 24 agree-ment constituted an unlawful refusal to bargain. MattesonSouthwest is alleged, additionally, to have engaged in unfairlabor practices by individual dealing with employees and ininforming them of its intention to refuse further recognitionof the Union.B.Hi-WayAs noted above, negotiations for a renewal agreement wereinstituted following the union letter of May 8. James C. Loper(Jake), Hi-Way's secretary, testified that in prior negotiationsin 1963, 1965, and 1967 he had advised the Union of hisintention to negotiate separately from the Association; heconceded, however, that he gave no such notice at the incep-tion of the 1970 negotiations, and I conclude that the Unionwas justified in understanding that the Association bargain-ing in 1970 was designed to embrace Hi-Way.At the first bargaining session, on May 25, the Union pre-sented its proposal which featured a 15-percent wage in-crease, an additional week vacation, 12% cents added to thewelfare package, and 25 cents added to the pension contribu-tion. The Union proposed a 1-year agreement but indicatedits willingness to go along with the employers' preference forfPrior to May 1970, the employers' association was apparently knownas the Houston Sign Contractors Association. The evidence indicates that,mere membership in the Association did not at any material time necessarilyimport an authorization on the part of the member that he would be boundby the Association's negotiations.a 3-year term if other items were satisfactory.' The Associa-tion made no proposals at the initial meeting. Loper attendedthe first meeting and subsequent bargaining sessions untilHi-Way's resignation from the Association on July 23. AftertheMay 25 meeting bargaining, continued with weekly andthen semi-weekly meetings at a local restaurant. I credit Fat-ta's testimony that the progress of bargaining was substan-tially impeded by the employers' practice of deferring thestart of business to permit employer socializing over theUnion's objections.Although the Union initially expressed its desire for a 1-year agreement it eventually acceeded to the Company's pref-erence for a 3-year pact provided agreement was reached onother issues. At some time in the discussions the Associationproposed a wage package amounting to no increase on thebottom rate up to unsatisfactory, in the union eyes, increaseson the upper classifications; later the Association, proposed 25cents on the bottom rates up to 42 cent per hour on the higherclassifications. This company proposal was unsatisfactory tothe Union particularly in view of pending Company offers of50 cents and 57 cents to the Sheet Metal Workers and theInternational Brotherhood of Electrical Workers.About the time of receipt of this latter proposal, after the16thmeeting, the Union communicated with the FederalMediation and Conciliation Service. Prior to the Union'scalling on the good offices of the Federal Mediation andConciliation Service the Union had also been confronted withan Association proposal to reduce certain overtime rates andto permit the performance of certain journeyman assignmentsby employees in the lower rated helper classifications. At ameeting of the union membership on July 20, the expirationof the current agreement, the union members voted to rejectthe latest Association proposal and to authorize the calling ofa strike in support of the Union's bargaining position. Byletters dated July 25 (G.C. Exhs. 7 and 8), copies of whichwere personally handed to Fatta, Hi-Way and MattesonSouthwest resigned their memberships in the Association andinformed the Association and the Union that each stood byexistingAssociation offers but would bargain thenceforthwith the Union on an individual basis. On receipt of thesecopies Fatta informed Loper and Hearn that their withdraw-als from Associationwide bargaining were untimely and thathe refused to bargain with them individually. Fatta continuedbargaining with the Association and an agreement was con-cluded on August 3 and signed by the parties on August 24.In the interim, pursuant to a vote taken on July 24, theunion members struck on July 27 in protest of the refusal ofAssociation employers to agree to retroactivity of wage ad-justments agreed on in the course of the bargaining. On thesecond day of the strike Loper asked Fatta to meet with himand Hearn of Matteson Southwest and the three met thefollowing day. According to Fatta's testimony which I credit,Loper and Hearn stated that they knew the Associationwould reach an accord with the Union but that their Compa-nies were not going along with it. They handed Fatta lettersto the foregoing effect, but Fatta informed the company rep-resentatives that their withdrawal from Association bargain-ing was untimely and he refused to bargain individually withthem. Fatta continued bargaining with the reconstituted As-sociation committee and, after four bargaining sessions,reached a new agreement on August 3 (formally executedAugust 24) for a 3-year term expiring July 20, 1973. In theinterim Hurricane Cecilia struck the Gulf and necessitatedcertain preventive work by employees in the bargaining unit.Loper did not attempt to secure an emergency labor supply'The agreement ultimately concluded between the Association and theUnion, G.C. Exh. 9, provided for a 3-year term. HI-WAY BILLBOARDS, INC249from the Union but handled damage preventive work by theuse of salesmen and nonemployee friends. Employers whoremained members of the Association used union membersfor storm damage preventive work.Sometime about August 7 Loper and Fatta met at theformer's office where Loper proffered a 1-year written agree-ment with wage clauses which were unacceptable to Fatta.While it is difficult for the trier of the facts in this case toextricate from the burdensome mass of detail the real heartof the matters involved, I am convinced that the key to theissuesis to be found in the actions of Hi-Way and MattesonSouthwest almost immediately following the Union's strikeauthorization vote. I conclude that the Companies here in-volved withdrew from the group bargaining because of theirdissatisfaction with the bargaining fibre of their representa-tive, the Association team, at a time when the bargaining was,as Loper told Fatta, about to reach agreement.' In this con-nection, as noted above, I credit Fatta's testimony to theeffect that Loper told him that the Association was weak-kneed and would ultimately accede to union demands greaterthan Loper would accept and that he therefore was withdraw-ing from the group bargaining. It is clear that employer with-drawal from an established multiemployer unit may be per-mitted, in the circumstances here involved, only with theconsent of the Union. In the instant case Fatta is shown bythe evidence to have at all times insistedthatHi-Way recog-nize the group-negotiated agreement. I conclude that Hi-Way's withdrawal from the establishedgroup bargaining andrefusal to accept the Association agreement with the Unionconstituted a refusal to bargain within the purview of Section8(a)(5) and (1) of the Act.Sheridan Creations, Inc.,148NLRB 1503.Matteson Southwest is alleged also to have engaged inunfair labor practices by (1) attempting since August 5 tobargain individually with its employees, (2) offering benefitsto solicit striking employees to abandon the strike, and (3)informing employees on or about August 5 that it had nointention of entering into agreement with the Union.To substantiate these three allegations respecting MattesonSouthwest, the General Counsel relies on the testimony ofRobert Wilborn, a Matteson Southwest employee for 9 yearsand a union member for some 18 years. Wilborn joined thestrike, performed picket duty, and testified, apparently inintraunion disciplinary proceedings,against two union mem-bers who crossed the Union's picket line. Notwithstandinghis quite apparentunionsympathy, I found him a crediblewitness and credit his testimony as against that of Hearn tothe contrary.Wilborn testified that during the strike Hearn telephonedhim at home and asked him to return to work. According tohis account, he asked Hearn if he intended to sign a unioncontract and Hearn replied that he never would, whereatWilborn informed Hearn that he would not return to work;Hearn asked that he think it over and call him. Later, duringthe strike,Wilborn met Hearn at a restaurant;Hearn handedhim a paper which he described as a contract better than thatnegotiated with the Association;Hearn asked him to read itand show it to Fatta and his fellow union members for whomHearn had mimeographed copies.On the basis of the credited testimony of Wilborn I findthatMatteson Southwest engaged in unfair labor practiceswithin the scope of Section 8(a)(5) and (1) of the Act byattempting to bargain individually with employees and byadvising employees that it would not contract with theUnion.C.MattesonSouthwestAs detailed above, Matteson Southwest participated in theAssociation-Union bargaining up to July 25 when Hearndelivered to Fatta a letter proclaiming Matteson Southwest'swithdrawal from the Association bargaining and its intentionto bargain thereafter independently of the Association. As inthe case of Hi-Way, Fatta informed Matteson Southwest ofthe untimeliness of its withdrawal from the group bargainingand of his refusal to bargain separately with Matteson South-west.A few days thereafter Fatta met with Hearn and relayedto him the current status of the Association bargaining. OnAugust 7 Hearn presented Matteson Southwest's completecontract proposal(G.C. Exh.10) in which the wage proposalswere surprisingly generous,'according to Fatta, but the cov-erage was unsatisfactory.The Unionrejected the proposedagreement.As in the case of Loper and Hi-Way, Hearn on behalf ofMatteson Southwest told Fatta on or about July 24 of hiswithdrawal from Association bargaining because the weak-kneed Association would eventually give in to union demandsand that Matteson Southwest was, on that account, with-drawing from the group bargaining.I conclude, as abovenoted respecting Hi-Way, that Matteson Southwest's with-drawal from the group bargaining and refusal to accept theAssociation agreement,constituted an unfair labor practicewithin' the scope of Section 8(a)(5) of the Act.Matteson Southwest and Hi-way cannot seriously contend that an im-passe in the bargaining had been reached in view of their acknowledgementson this occasion that the bargaining was about to reach fruition in an agree-ment.'The evidence indicates that Matteson Southwest generally paid higherthan the established wage scale.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Companies set forth insection III, above, and there found to constitute unfair laborpractices,occurring in connection with the business opera-tions of the Respondent Companies as set forthin section I,above, have a close,intimate,and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing suchcommerce and the free flow thereof.V THE REMEDYIn view of the findings above set forth to the effect that theRespondent Companies have engaged in unfair labor prac-tices affecting commerce, it will be recommended that they berequired to cease and desist therefrom and from like orrelated unfair labor practices and take such affirmative actionas appears necessary and appropriate to effectuate the policiesof the Act.On the basis of the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent Companies are employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the purview ofSection 2(5) of the Act and is, and has been at all materialtimes, the representative of employees of each of the Re-spondent Employers in the appropriate units consisting of alljourneyman sign painters, designers,sketchmen,journeymensign hangers, sign painter helpers, sign hanger helpers, begin-ning sign hanger helpers,spraymen and plastic workersand/or fabricators. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By untimely withdrawal from the multiemployer appro-priate unit herein involved, and by refusal to accept and bebound by theagreementconcluded between the Union andthe Association's multiemployer group Respondent Compa-nieshaveengagedin unfair labor practices defined in Section8(a)(5) and(1) of the Act.4.By advising employees that it would not contract withthe Union and by attempting to bargain individually withemployees, Respondent Matteson Southwest has engaged inunfair labor practices defined in Section 8(a)(5) and (1) of theAct.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I herebyissuethe following recommended :6ORDERRespondents, their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with the Union as ex-clusivebargainingrepresentative of employees in the appro-priate unit as set forth above.(b) Refusing to accept and sign the agreement negotiatedbetween the Association and the Union and effective as ofJuly 20, 1970.(c) In the case of Matteson Southwest only, advising em-ployees that it would not contract with the Union and/orattempting to bargain individually with the employees.6In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived forall purposes(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder the act.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a) On request bargain collectively with the Union as exclu-sive representative of employees in the aforesaid appropriateunits.(b) Forthwith sign the agreement negotiated between theUnion and the Association effective as of July 20, 1970.(c) Post at their respective places of business in Pasadenaand Houston, Texas, copies of the attached notices marked"Appendix A" and "Appendix B", respectively.' Copies ofsaid notice, on forms provided by the Regional Director forRegion 23, after being duly signed by the Respondents' au-thorized representatives, shall be posted by them immediatelyupon receipt thereof, and maintained by them thereafter fora period of 60 consecutive days, in conspicuous places, in-cluding all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the RespondentCompanies to ensure that said notices are not altered,defaced, or covered by other material.(d) Notify the Regional Director for Region 23, in writing,within 20 days from receipt of this Decision, what steps havebeen taken to comply with the terms hereof.,'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."6In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 23, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."